Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 24 January 2022 claims 3 and 9-15 are amended.  Claims 1-15 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 24 January 2022 is acknowledged.  The traversal is on the ground(s) that the claims as amended have unity of invention.  Specifically, applicant has amended claims 9-15 in order to include a specific dependency on claim 1.  Applicant argues that therefore the shared technical feature now is the entire structure present in claim 1.  Applicant argues that the shared technical feature is a special technical feature, and unity of invention is present in accordance with PCT Rule 13.  
Applicant’s argument has been carefully considered, but it is moot.  In order to advance prosecution, the restriction requirement mailed on 26 November 2021 is withdrawn.  Claims 1-15 are under examination.  

Allowable Subject Matter
Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The term “high strength” in claim 1 is interpreted to mean “tensile strength (hereinafter, also referred to as "TS") at room temperature is 1180 MPa or more and Vickers hardness HV at room temperature after warm working has been performed is 400 or more.”  See instant specification at [0014].  The metes and bounds of the strength limitation are clear and concise when the claim is considered in light of the specification.   	None of the prior art teaches or makes obvious a steel sheet as claimed, having the combination of 1) “high strength,” 2) the claimed composition, 3) the microstructure, 4) carbon content of retained austenite of less than 0.4 and 5) the grain sizes of austenite martensite, and ferrite each being less than 2 microns.  The closest prior art is considered to be Kawasaki (cited previously).  Kawasaki teaches steel sheet having composition as claimed (See Table 1).  Kawasaki teaches processing overlapping that claimed (see [0015]-[0022] and Table 2).  Kawasaki teaches some example steels with the microstructure and the retained austenite size as claimed (see Table 3).  However, the hold time of annealing of Kawasaki is 30 seconds or more, whereas the hold time disclosed by applicant to generate the claimed structure (see claim 9 for example) is 1-30 seconds.  Additionally Kawasaki is silent as to the content of carbon within retained austenite as well as the grain sizes of the ferrite and martensite phases.  Kawasaki teaches that the steel has TS of 780 MPa or more ([0023]-[0024]), and is silent as to a hardness after warm working.  Some of the examples of Kawasaki meet the claimed tensile strength while some do not.  The examples of Kawasaki also tend to use a much longer annealing hold time than what is envisioned by applicant (see Table 2 of Kawasaki), which would tend to increase the grain sizes of the ferrite and martensite phases.  When all of the evidence is considered as a whole, it does not 
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  
Applicant’s prior patent literature such as US 11,248,275, 10,370,737 and 10,450,642 also do not teach or make obvious a steel having all of the combination of features required to be present in claim 1.  
When all of the evidence is considered, the evidence of patentability outweighs the evidence against patentability.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734